Citation Nr: 0802813	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-35 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for low back pain. 

2.  Entitlement to service connection for a right hip 
disorder. 

3.  Entitlement to service connection for a bilateral knee 
disorder. 

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD). 

5.  Entitlement to service connection for bilateral hearing 
loss. 


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 




INTRODUCTION

The veteran served on active duty from August 1982 to June 
2003.  His decorations include the Southwest Asia Service 
Medal with 1 bronze star.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The issues of service connection for low back pain and a 
bilateral knee disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current disability involving 
a right hip disorder. 

2.  The veteran does not have a current disability involving 
GERD. 

3.  The veteran does not have a current disability involving 
bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

2.  GERD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007). 

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a right hip 
disorder, GERD, and bilateral hearing loss, which he contends 
first had their onset during active service.  

Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a 
statutory (and regulatory) duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice should be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Here, the duty to notify was satisfied by 
way of letters sent to the appellant in September 2003 and 
October 2003 that fully addressed all four notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, compliant notice was provided to the appellant 
in October 2006. 

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the appellant's 
available service medical and administrative records, as well 
as VA outpatient treatment records.  The appellant has 
submitted medical treatment records from his private 
physicians.  Although the veteran expressed his desire to set 
forth his contentions before a Veterans Law Judge by 
correspondence dated October 2005, he failed to appear for 
his October 2006 video conference hearing.  VA examinations 
in connection with his claims for service connection were 
accomplished in November 2004.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, VA 
outpatient treatment records, lay statements, and VA 
compensation and pension examination reports.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Entitlement to Service Connection 

To establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran seeks service connection for a right hip 
disorder, GERD, and bilateral hearing loss, all related to 
active service.  A November 2004 VA medical examination 
revealed no evidence of a chronic musculoskeletal disorder of 
the right hip.  Similarly, the veteran's hearing was within 
normal limits; with normal auricle, canal, tympanic membrane, 
and middle ear space bilaterally.  VA outpatient treatment 
records are silent for any complaints of GERD, and the 
veteran is not currently receiving treatment for a digestive 
disorder.  Although records reflect treatment for a 
multiplicity of physical problems, the veteran has not 
received post service treatment for a right hip disorder, 
GERD, or bilateral hearing loss.  In short, the veteran does 
not have a current diagnosis of any of the conditions claimed 
or a record of symptomatology to indicate the presence of a 
chronic disability. 

In the absence of current disabilities involving a right hip 
disorder, GERD, or bilateral hearing loss, the veteran's 
claims for service connection must be denied.  See Brammer, 3 
Vet. App. 223, 225.


ORDER

Entitlement to service connection for a right hip disorder is 
denied. 

Entitlement to service connection for GERD is denied. 

Entitlement to service connection for bilateral hearing loss 
is denied. 


REMAND

The veteran seeks service connection for low back pain and a 
bilateral knee disorder.  A review of the veteran's service 
medical records reveals he first sought treatment for low 
back pain without a history of trauma in June 1994, and 
complained of intermittent low back pain several times 
thereafter.  He first complained of left knee pain which 
"comes & goes" in July 2002.  At separation from service in 
March 2003, the veteran reported a history of "knees that 
pop and hurt" and requested an x-ray of his lumbar spine.  
The veteran underwent a VA joints examination in November 
2004.  He reported intermittent aching pain in both knees and 
stated that his left knee pops frequently.  He also reported 
a history of intermittent back pain since 1995 or 1996.  He 
reported difficulty straightening up after bending over for 
greater than a few minutes.  He also stated that prolonged 
sitting leads to stiffness in his lumbar spine.  

On examination, the veteran demonstrated full range of motion 
in his lumbar spine and both knees.  Repetitive motion did 
not change his range of motion or his symptoms.  The 
veteran's deep tendon reflexes were absent bilaterally in his 
knees and ankles.  X-rays of the bilateral knees revealed no 
abnormalities.  Trace narrowing was noted at L5-S1, although 
the examiner remarked that there was no clinical evidence to 
suggest a degenerative disease of the lumbar spine.  The 
examiner concluded that the veteran experiences recurrent low 
back pain and bilateral knee pain, however, a diagnosis could 
not be reached due to the lack of objective evidence of 
organic pathology.  

The available medical evidence reflects complaints of lumbar 
spine and bilateral knee pain during active service.  In 
addition, the veteran's DD 214 reflects potential eligibility 
for consideration of these claims as manifestations of an 
undiagnosed illness based on service in the Southwest Asia 
theater of operations.  Therefore, the veteran's places of 
service during the Persian Gulf War should be verified, and 
if appropriate, his claims considered under the provisions of 
38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  

Accordingly, the case is REMANDED for the following action:

1.  Attempts through appropriate channels should 
be made to verify any service the veteran may 
have had in the Southwest Asia theater of 
operations during the Persian Gulf War as 
defined by regulation, (38 C.F.R. § 3.317 (d) 
(2)).   

2.  After conducting any additional development 
as may be deemed necessary, including conducting 
any examinations of the veteran, the claims 
should be re-adjudicated, with specific 
consideration of the provisions of 38 U.S.C.A. 
§§ 1117, 1118; 38 C.F.R. § 3.317.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the case 
and given an opportunity to respond, before the 
case is returned for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


